DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Acknowledgement is made of the amendments to claim 1, the cancellation of claim 7, and the addition of claim 21 received 5/25/2021. Claims 1-6 and 8-21 are currently pending with claim 6 withdrawn from consideration. The previous grounds of rejection are withdrawn in view of Applicant’s amendments. No new grounds of rejection are applied.
Election/Restrictions
Claims 1-6 and 8-21 are allowable. The restriction requirement among species A-C, as set forth in the Office action mailed on 10/3/2019, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of species A is withdrawn.  Claim 6, directed to species A is no longer withdrawn from consideration because the claim(s) requires all the limitations of an allowable claim.
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.


Allowable Subject Matter
Claims 1-6 and 8-21 allowed.
The following is an examiner’s statement of reasons for allowance: the prior art fails to teach or reasonably suggest:
(claim 1) an apparatus comprising: an optical path extending from an energy source in a first direction; a prism disposed on the optical path; a lens disposed on the optical path; a second prism disposed on the optical path, wherein the optical path extends from the prism towards the lens, wherein the optical path extends from the lens towards the second prism; a tunable mirror disposed on the optical path, the optical path extending to and away from a major surface of the tunable mirror in a second direction perpendicular to the first direction, the tunable mirror comprising: a mirror having a concave surface at a front-side thereof; a rear support attached to a backside of the mirror; and a plurality of fine-adjustment screws extending from the rear support to the backside of the mirror; and a support plate configured to support a wafer, the optical path extending to a major surface of the support plate in the second direction, wherein the optical path extends from the second prism towards the support plate; or
(claim 8) a method comprising: generating energy using an energy source; directing the energy along an optical path to expose a surface of a target layer to the energy, wherein directing the energy along the optical path comprises reflecting the energy using a tunable concave mirror; placing a shutter over the surface of the target layer; using a detector to detect a focus of the energy incident on the surface of the target layer; indicating the focus of the energy incident on the surface of the target layer detected by the detector on a focus indicator; and manually adjusting fine-tuning screws on the tunable concave mirror based on the indicated focus of the energy incident on the surface of the target layer to correct the focus of the energy incident on the surface of the target layer; or
(claim 16) a optical system comprising: a tunable mirror comprising: a mirror; a rear support disposed on a backside of the mirror; and a plurality of fine-adjustment screws extending through the rear support, at least one of the fine-adjustment screws contacting the backside of the mirror; a plurality of lenses, wherein the plurality of lenses comprises one or more aspherical lenses and one or more spherical lenses, wherein a ratio of a number of spherical lenses in the plurality of lenses to a number of aspherical lenses in the plurality of lenses is from o to 3, and wherein the optical system comprises less than 10 lenses; a focus detector; a focus indicator configured to indicate a focus of energy incident on a surface of a target layer; and a shutter configured to be placed over the surface of the target layer.
Tschischgale (US 2006/0023179 previously cited) teaches an apparatus comprising: 
an optical path 16 (fig. 1 par. 33); 
a prism 20 disposed on the optical path (fig. 1 par. 33); 
a lens L2-L4 disposed on the optical path (fig. 1 par. 33; the lens in claim 1 and others is also met by any of the elements in system 32); and 
a tunable mirror 26 disposed on the optical path (fig.’s 1-2 par. 35), the tunable mirror comprising: 
a mirror having a concave surface 28 at a front-side thereof (fig.’s 1-2 par. 33); 
a rear support attached to a backside of the mirror (base seen in fig. 2, not labeled); and 
a plurality of actuators 36 extending from the rear support to the backside of the mirror (fig. 2 par. 35).
Schell (US 5,210,653 previously cited) teaches adaptive optics deformable mirror (fig. 1 col. 1 lines 7-8) wherein the actuation mechanism for deforming the mirror surface comprises a plurality of fine-adjustment screws attached to a mirror back surface (fig. 1, abstract)
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to COLIN WRIGHT KREUTZER whose telephone number is (571)270-7931.  The examiner can normally be reached on Monday-Friday from 8-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Minh-Toan Ton can be reached on (571) 272-2303.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/COLIN W KREUTZER/Primary Examiner, Art Unit 2882                                                                                                                                                                                                        6/7/2021